                 Case 3:21-cv-02437-RS Document 30 Filed 09/03/21 Page 1 of 3



 1   JENNER & BLOCK LLP
     Kate T. Spelman (Cal. Bar No. 269109)
 2   kspelman@jenner.com
     Alexander M. Smith (Cal. Bar No. 295187)
 3   asmith@jenner.com
 4   633 West 5th Street Suite 3600
     Los Angeles, CA 90071-2054
 5   Telephone: (213) 239-5100
     Facsimile: (213) 239-5199
 6
     JENNER & BLOCK LLP
 7
     Dean N. Panos (admitted pro hac vice)
 8   dpanos@jenner.com
     353 North Clark Street
 9   Chicago, IL 60654-3456
     Phone:       (312) 222-9350
10   Facsimile: (312) 527-0484
11
     Attorneys for Defendant
12   The Kraft Heinz Company

13   (additional parties on signature page)

14

15                                     UNITED STATES DISTRICT COURT
16                                  NORTHERN DISTRICT OF CALIFORNIA
17

18   AARON CLARKE and MICHELLE DEVERA,                    Case No. 3:21-cv-02437-RS
     individually and on behalf of all others similarly
19   situated,                                            The Honorable Richard Seeborg
20
                                   Plaintiffs,            STIPULATION AND ORDER TO
21                                                        CONTINUE CASE MANAGEMENT
            v.                                            CONFERENCE
22
     THE KRAFT HEINZ COMPANY.
23
                                   Defendant.
24

25

26

27

28

                 STIPULATION AND [PROPOSED] ORDER TO CONTINUE CASE MANAGEMENT CONFERENCE
                                            CASE NO. 3:21-CV-02437-RS
                  Case 3:21-cv-02437-RS Document 30 Filed 09/03/21 Page 2 of 3



 1           WHEREAS:

 2           1.       On June 22, 2021, Kraft Heinz filed a motion to transfer venue of this action to the Northern

 3   District of Illinois, which is fully briefed and under submission;

 4           2.       On June 29, 2021, this Court scheduled an initial Case Management Conference on

 5   September 16, 2021 and directed the parties to file an initial Case Management Conference Statement on

 6   or before September 9, 2021;

 7           3.       Because Kraft Heinz’s motion to transfer is pending, and because Kraft Heinz’s deadline to

 8   file a responsive pleading is stayed pending the disposition of its motion to transfer, the parties agree that

 9   it would conserve the resources of the parties and the Court to continue the September 16 Case

10   Management Conference until a date following the ruling on the motion to transfer;

11           4.       This is the parties’ first request for a continuance of the September 16 Case Management

12   Conference;

13           5.       The extensions provided by this Stipulation will not affect any dates set by Court order, and

14   the parties agree that this stipulation is not for the purpose of delay;

15           NOW, THEREFORE, IT IS STIPULATED AND AGREED, subject to the Court’s approval, that

16   the Case Management Conference be continued to October 28, 2021 at 10:00 am.                        Joint Case

17   Management Statement due October 21, 2021.

18

19   IT IS SO STIPULATED AND AGREED:

20

21    Dated: September 3, 2021                                         JENNER & BLOCK LLP

22
                                                                 By:            /s/ Alexander M. Smith
23                                                                                  Alexander M. Smith
24                                                                     Attorneys for Defendant
                                                                       The Kraft Heinz Company
25
     (continued on following page . . . )
26

27

28
                                                             1
                  STIPULATION AND [PROPOSED] ORDER TO CONTINUE CASE MANAGEMENT CONFERENCE
                                             CASE NO. 3:21-CV-02437-RS
                 Case 3:21-cv-02437-RS Document 30 Filed 09/03/21 Page 3 of 3



 1       Dated: September 3, 2021                                    BURSOR & FISHER, P.A.1
 2
                                                               By:        /s/   L. Timothy Fisher
 3                                                                              L. Timothy Fisher
 4
                                                                     Attorneys for Plaintiffs
 5                                                                   Aaron Clarke & Michelle DeVera
 6

 7

 8   PURSUANT TO STIPULATION, IT IS SO ORDERED:
 9

10

11           September 3
     Dated: ______________, 2021                          By: __________________________________
                                                                   The Honorable Richard Seeborg
12                                                                  United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27   1
      Pursuant to Civil Local Rule 5-1(i)(3), I, Alexander M. Smith, hereby attest that concurrence in the filing
     of this document has been obtained from L. Timothy Fisher, counsel for Plaintiffs Aaron Clarke and
28   Michelle DeVera.
                                                           2
                STIPULATION AND [PROPOSED] ORDER TO CONTINUE CASE MANAGEMENT CONFERENCE
                                           CASE NO. 3:21-CV-02437-RS
